Per Curiam.
The English cases on which the counsel of the bail relies, were decided upon the English statute, which introduced in that country a strictness of description unknown to any previous statute in the common law; and they are, consequently, without authority in cases arising on the statute here. His argument is, that the bail ¡might have been entirely willing to execute a bond for the appearance of a prisoner arrested in an action on the case, but decisively unwilling to do so, knowing him to be arrested for an assault and battery. The consequence is barely possible, and the supposed injury, from want of accurate description, is speculative and technical. In practice, every man who is requested to go bail for another, learns the nature of the action against him beforehand, and makes up his mind before the condition of the recognisance or bond is read to him. It would be discreditable to the administration of justice, therefore, if such an exception as the present should prevail. But it was disallowed in the case of Kelly *385v. The Commonwealth, in which there was an omission more important. The style of the action is properly recited; and, except the subject-matter of the demand, the suit is described by a statement of every circumstance necessary to individuate it. The judge, therefore, properly charged that the variance was immaterial. Judgment affirmed.